Citation Nr: 0112912	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to tobacco use in service.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for residuals of 
meningoencephalitis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney




INTRODUCTION

The appellant served on active duty from December 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a decision dated July 19, 2000, the Board 
denied as not well grounded the appellant's claims seeking 
entitlement to service connection for tobacco use/nicotine 
dependence acquired in service and residuals of 
meningoencephalitis.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In November 2000, counsel for VA filed 
an unopposed motion for remand and requested a stay of 
proceedings pending a ruling on the motion.  An Order of the 
Court dated in December 2000 granted the motion and vacated 
the Board's July 2000 decision.  The case was remanded for 
further development, readjudication and disposition in 
accordance with the Court's Order.

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West Supp. 2000).  However, that 
statute does not apply to veterans currently receiving 
benefits or veterans who filed claims on or before June 9, 
1998.  In the instant case, the appellant filed a claim in 
April 1998 that has been certified to the Board as the issue 
of service connection for tobacco use/nicotine dependence 
acquired in service.  Since his claim for disorders based on 
tobacco use in service was filed prior to June 9, 1998, the 
adjudication thereof is not affected by the aforementioned 
statute.


REMAND

The Board's decision of July 2000 was vacated because of an 
intervening change in the law.  As mentioned above, the Board 
denied the appellant's claims as not well grounded; however, 
with the recent passage of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), the well-grounded claim requirement for all claims 
seeking entitlement to veterans benefits has been eliminated.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
changes in the law enacted by the VCAA are clearly more 
favorable to the appellant in this situation (elimination of 
well-grounded standard), the RO must readjudicate these 
claims.

Since these claims require readjudication on the merits, the 
RO is directed on remand to consider the appellant's tobacco 
use/nicotine dependence claim pursuant to the General 
Counsel's holding in VAOPGCPREC 19-97 (May 13, 1997).  In 
this precedent opinion, applicable to the adjudication of 
claims based on tobacco use during active service filed on or 
before June 9, 1998, as is the case here, the General Counsel 
held the following:

A determination as to whether service 
connection for disability or death 
attributable to tobacco use subsequent to 
military service should be established on 
the basis that such tobacco use resulted 
from nicotine dependence arising in 
service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon whether nicotine 
dependence may be considered a disease 
for purposes of the laws governing 
veterans' benefits, whether the veteran 
acquired a dependence on nicotine in 
service, and whether that dependence may 
be considered the proximate cause of 
disability or death resulting from the 
use of tobacco products by the veteran.  
If each of these three questions is 
answered in the affirmative, service 
connection should be established on a 
secondary basis.  These are questions 
that must be answered by adjudication 
personnel applying established medical 
principles to the facts of particular 
claims.

See also VAOPGCPREC 2-93.

Pursuant to the VCAA, efforts to obtain all available VA 
medical records, as well as any Federal department or agency 
records, must continue until it is documented that the 
records do not exist or that further efforts would be futile.  
In this case, the record shows that the appellant was last 
seen at the North Little Rock-VA Medical Center in April 
1998, nearly four years ago at this point.  The RO should 
endeavor to obtain any additional treatment records that may 
exist.  Moreover, the appellant must be informed of (a) the 
identity of missing records; (b) efforts taken by the RO to 
obtain such records; and (c) further efforts to be taken by 
the RO with respect to the claim.  Further, the RO should 
schedule the appellant for medical examinations addressing 
the nature and etiology of the disorders claimed as service 
connected based on a complete review of the evidence in the 
claims file.  In the Board's view, the appellate record does 
not at this time contain sufficient medical evidence to 
decide these claims.  38 U.S.C.A. § 5103A(d)(1) and (2), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Accordingly, although the Board sincerely regrets the 
additional delay, the Court's Order requires that the case be 
REMANDED to the RO for additional development, as set forth 
below:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was last seen at the Little Rock-VA 
Medical Center in April 1998, as shown by 
the available medical records in the 
file.  All VA medical records identified 
by the appellant should be obtained 
pursuant to established procedure.  With 
respect to any non-VA health care 
providers identified by the appellant, 
the RO should request his authorization 
to release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation examination(s) for the 
purpose of addressing the nature and 
etiology of the disorders for which 
service connection is being sought, as 
listed on the title page of this REMAND.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, each examining VA 
physician(s) should determine whether the 
appellant has any diagnosed disorders 
related to tobacco use/nicotine 
dependence and residuals of 
meningoencephalitis, and if so, render 
opinions addressing whether it is at 
least as likely as not that any current 
disability for the disorders claimed was 
incurred in or aggravated during the 
appellant's period of active duty 
military service between December 1966 
and December 1968.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

3.  The RO should take any additional 
action necessary to comply with the duty-
to-notify and duty-to-assist provisions 
of the VCAA.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
these claims must be on the merits, as 
the well-grounded claim requirement is no 
longer part of the statutory scheme 
governing veterans benefits.  Further, as 
noted above, the RO's readjudication of 
the appellant's claim of service 
connection for tobacco use/nicotine 
dependence acquired in service should be 
addressed pursuant to the General 
Counsel's holding in VAOPGCPREC 19-97.  
Any additional evidentiary/medical 
development deemed necessary to fully 
address this claim in line with the 
General Counsel's opinion in VAOPGCPREC 
19-97 should be accomplished.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


